Case 5:20-cv-01287-JAK-SP Document 27 Filed 02/18/21 Page 1 of 1 Page ID #:242




  1

  2

  3

  4

  5

  6

  7

  8

  9                       UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11

 12 Richard Dickerson, an individual,           No. 5:20-cv-01287-JAK-SP
 13 Plaintiff,

 14                                             ORDER RE STIPULATED
           v.                                   REQUEST FOR DISMISSAL WITH
 15                                             PREJUDICE OF DEFENDANT
      TRANSUNION LLC., et al.                   TRANSUNION LLC (DKT. 24)
 16
      Defendants.                               JS-6
 17

 18

 19        Based on a review of the parties’ Stipulated Request for Dismissal with
 20 Prejudice of Defendant TransUnion LLC (the “Stipulation” (Dkt. 24)), sufficient

 21 good cause has been shown. Thus, the Stipulation is APPROVED. Pursuant to

 22 Federal Rule of Civil Procedure 41(a)(1), Defendant TransUnion LLC is dismissed

 23 from the above-captioned civil action with prejudice, with each party bearing his or

 24 its own attorney’s fees and costs.

 25 IT IS SO ORDERED.

 26 Date: February 18, 2021
                                           John A. Kronstadt
 27
                                           United States District Judge
 28

                                               1
                                            ORDER
